  Case 2:19-cr-00284-SDW Document 20 Filed 10/01/19 Page 1 of 1 PageID: 337
                                                                         THREE GATEWAY CENTER
                                                                         100 Mulberry Street, 15th Floor
                                                                         Newark, NJ 07102
                                                                         T: 973.757.1100
                                                                         F: 973.757.1090
                                                                         WALSH.LAW
Marc D. Haefner
Direct Dial: (973) 757-1013
mhaefner@walsh.law
                                                                  October 1, 2019
VIA ECF
Hon. Susan D. Wigenton, U.S.D.J.
US District Court for the District of New Jersey
Martin Luther King Jr. Bldg. & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

         Re:       United States of America v. D’Amico Shipping Italia S.P.A.
                   Civil Action No. 2:19-cr-00284 (SDW)

Dear Judge Wigenton:

        This office represents Mr. Balai as the whistleblower in the above-captioned matter. As Your
Honor is aware, Mr. Balai was the sole APPS whistleblower. His information, and his nearly two years of
cooperation while the Government held him away from this family in the United States, led to the
Government’s $3,000,000 recovery through the criminal fine paid by Mr. Balai’s former employer. We
now write only to highlight that the Government’s amended papers filed last Friday afternoon clarify that
Mr. Balai’ award is not capped at $250,000 as the Government originally stated but rather at $1,500,000,
50% of the total $3,000,000 APPS award. Compare ECF 17 at 3 (incorrect assertion of $250,000 award
cap) with ECF 19 at 2 (corrected statement of $1,500,000 award cap).

        Now that the Government’s error in calculating the maximum award has been demonstrated, see
ECF 18, and corrected, see ECF 19, the Government offers no explanation for its amended
recommendation that this Court now make only an 8.3% award of the total $1,500,000 cap. The 8.3%
award the Government now recommends would be the lowest award ever given any sole APPS
whistleblower. As Mr. Balai has presented to the Court, see ECF 10 and 18, 50%, is almost the invariable
APPS award which the Government has recommended in other APPS cases, and that Courts have awarded
APPS whistleblowers. The Government’s own list of awards is not the contrary. Thus, we continue to
believe a proper award to Mr. Suhas would by 50% of the total $3,000,000 fine, or $1,500,000, rather than
the 8.3% the government now recommends.

        We remain happy to appear before Your Honor to fully discuss these issues. Given the extreme
financial situation of Mr. Balai and his family, we respectfully request that should the Court desire a
hearing prior to decision, that the Court set the hearing at the earliest available time.


                                                          Respectfully submitted,




                                                          Marc D. Haefner
